Exhibit 10.77

*** Text Omitted and Filed Separately with

the Securities and Exchange Commission.

Confidential Treatment Requested Under

17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

SALES REPRESENTATION AGREEMENT

THIS AGREEMENT (the “Agreement”) is entered into as of October 18, 2009 (the
“Effective Date”), between LookSmart Ltd., a Delaware corporation (“LookSmart”)
and JW Digital, a United Kingdom corporation (“Representative”).

IN CONSIDERATION OF THE MUTUAL PROMISES CONTAINED HEREIN, THE PARTIES AGREE AS
FOLLOWS:

 

1. DEFINITIONS

a) “Network” shall mean LookSmart’s online advertising network, as it is
comprised currently and in the future, as well as any subnetworks, network
segments or additional networks owned and operated by LookSmart in the future.
LookSmart shall be under no obligation to continue the operation of the Network.

b) “Territory” shall mean the United Kingdom and Germany. The Territory may be
changed or supplemented by the mutual agreement of the parties.

 

2. APPOINTMENT AND AUTHORITY OF REPRESENTATIVE

a) Sales Representative. Subject to the terms and conditions herein, LookSmart
hereby appoints Representative as a sales representative for the Network in the
Territory, and Representative hereby accepts such appointment. Representative’s
authority shall be to solicit orders for the Network from customers within the
Territory in accordance with the terms of this Agreement and to service such
customers as well as identify and recruit potential publisher partners for the
LookSmart Network. Representative shall not have the authority to make any
commitments whatsoever on behalf of LookSmart. LookSmart retains the right to
sell the Network worldwide, including in the Territory. Representative
acknowledges that LookSmart may sell the Network to representatives and
resellers who have the right to resell the Network, and that LookSmart cannot
prevent customers from within the Territory from purchasing the Network through
such channels.

b) Limitation. Representative shall neither advertise the Network to, nor
solicit orders from, customers outside the Territory without the prior written
consent of LookSmart with respect to each such customer.



--------------------------------------------------------------------------------

c) Independent Contractors. The relationship of LookSmart and Representative
established by this Agreement is that of independent contractors, and nothing
contained in this Agreement shall be construed to (i) give either party the
power to direct or control the day-to-day activities of the other,
(ii) constitute the parties as partners, joint venturers, co-owners or otherwise
as participants in a joint undertaking, or (iii) allow Representative to create
or assume any obligation on behalf of LookSmart for any purpose whatsoever. All
financial and other obligations associated with Representative’s business are
the sole responsibility of Representative. Representative shall be solely
responsible for, and shall indemnify and hold LookSmart free and harmless from,
any and all claims, damages or lawsuits (including LookSmart’s attorneys’ fees)
arising out of the acts of Representative or its employees.

 

3. COMMISSION

a) Sole Compensation. Representative’s sole compensation under the terms of this
Agreement shall be a commission calculated as a percentage of Net Revenue, which
commission is set forth in Exhibit A attached hereto. Commissions with respect
to a particular customer account shall not be earned by Representative or paid
by LookSmart until eighteen (18) days after the end of the calendar month in
which they are earned.

As used in this Agreement, “Net Revenue” shall mean, with respect to a customer
account for which a commission is due Representative hereunder, the gross sales
amount reported by LookSmart by or on behalf of such customer for payment on
such account, less cash and trade discounts; sales, use, excise or similar
taxes; agency commissions, fees and discounts; and amounts attributable to
rebates and other allowances, including bad debts.

b) Basis of Commission. The commissions shall apply to all customer orders
referred by Representative that have been entered into between LookSmart and
such customer in the Territory, for which Representative has participated in
substantially all meetings with such customer.

c) Payment. Payment of commissions shall be in British Pounds and shall be
subject to all applicable governmental regulations and rulings, including the
withholding of any taxes required by law. The commission on an order shall be
due and payable within eighteen (18) days after the end of the calendar month in
which LookSmart reports revenue from the applicable customer accounts.

d) Commission Charge-Back. LookSmart shall have the absolute right to set such
cash discounts, to make such allowances and adjustments and to accept such
returns from its customers as it deems advisable. In each such case, LookSmart
shall charge back to Representative’s account any amounts previously paid or
credited to it with respect to such cash discounts, allowances, adjustments or
returns.

 

–2–



--------------------------------------------------------------------------------

e) Monthly Statements. LookSmart shall submit to Representative monthly
statements of the commissions due and payable to Representative under the terms
of this Agreement, with reference to the specific invoices on which the
commissions are being paid.

f) Inspection of Records. Representative shall have the right, at its own
expense and not more than once in any twelve (12) month period, to authorize
LookSmart’s independent auditors to inspect at reasonable times LookSmart’s
relevant accounting records to verify the accuracy of commissions paid by
LookSmart under the terms of this Agreement.

g) LookSmart Discretion. All customers and orders obtained by Representative
shall be subject to acceptance by LookSmart at its principal office, currently
located at the address set forth for LookSmart at the beginning of this
Agreement. Representative shall have no authority to make any acceptance or
delivery commitments to customers. LookSmart specifically reserves the right to
reject any customer or any order or any part thereof for any reason.

 

4. CUSTOMER ACCOUNTS

a) Invoices. LookSmart shall render all invoices directly to the customers and
shall send copies of all invoices, or a summary thereof, on which Representative
is eligible for a commission to Representative. Representative acknowledges and
agrees that such invoices may or may not represent the final basis for
calculation of Representative’s commission and that payment of such commission
is subject to the terms and conditions of this Agreement. Payments by customers
shall be made directly to LookSmart.

b) Collection. It is expressly understood by Representative that full
responsibility for all collection rests with LookSmart; however, upon
LookSmart’s request and under LookSmart’s direction, Representative shall
interact with customers within the Territory to assist LookSmart in collecting
amounts due from such customers.

c) Inquiries from Customers Outside the Territory. Representative shall promptly
submit to LookSmart, for LookSmart’s attention and handling, the originals of
all inquiries received by Representative from customers outside the Territory.

 

5. NETWORK AVAILABILITY

Under no circumstances shall LookSmart be responsible to Representative for its
failure to fill customer orders or for its delay in filling customer orders. In
addition, LookSmart provides no representation or warranty to Representative
with respect to Network availability or operation.

 

6. ADDITIONAL RESPONSIBILITIES OF REPRESENTATIVE

a) Customer Service. Representative shall diligently assist its customers’
personnel in using the Network and shall perform such customer services as good
salesmanship requires.

 

–3–



--------------------------------------------------------------------------------

b) Forecasts. Within the first five (5) days of every month, Representative
shall provide LookSmart with a thirty (30) day rolling forecast of orders
showing each prospective sale by potential customer, intended close date, and
probability.

c) Promotion of the Network. Representative shall, at its own expense, stimulate
demand for the Network within the Territory by direct solicitation and other
means. Representative shall submit to LookSmart for its prior written approval
any and all marketing materials, collateral, marketing campaigns and other
written materials prepared by Representative that Representative plans to use to
solicit customers from within the Territory. In no event shall Representative
make any representation, guarantee or warranty concerning the Network except as
expressly authorized by LookSmart.

d) Advising of Changes. Representative shall promptly advise LookSmart of
(i) any changes in Representative’s status, organization, personnel, and similar
matters and (ii) any changes in the key personnel, organization, and status of
the customer accounts for which Representative has received a commission.

e) Facilities. Representative shall provide itself with, and be solely
responsible for, (i) such facilities, employees, and business organization, and
(ii) such permits, licenses, and other forms of clearance from governmental or
regulatory agencies, if any, as is necessary for the conduct of its business
operations in accordance with this Agreement.

f) Expense of Doing Business. Representative shall bear the entire cost and
expense of conducting its business in accordance with the terms of this
Agreement.

g) Books and Records. Representative shall maintain and make available to
LookSmart accurate books, records, and accounts relating to the business of
Representative with respect to the Network. Representative shall also maintain a
record of any customer complaints regarding either the Network or LookSmart and
immediately forward to LookSmart the information regarding those complaints.

 

7. ADDITIONAL OBLIGATIONS OF LOOKSMART

a) Assistance in Promotion. LookSmart shall, at its own expense, provide
Representative with marketing and technical information concerning the Network
as well as reasonable quantities of brochures, instructional material, and other
collateral and data sheets developed by LookSmart, if any.

b) Assistance in Technical Problems. LookSmart shall, at its own expense, assist
Representative and its customers in all ways deemed reasonable by LookSmart in
the solution of any technical problems relating to the functioning and use of
the Network.

 

–4–



--------------------------------------------------------------------------------

c) New Developments. LookSmart shall inform Representative of new Network
developments.

d) Customer Billing. LookSmart shall assist Representative and its customers
with regard to any customer billing issues (excluding issues relating to United
Kingdom tax laws).

e) Training. LookSmart shall provide Representative with training related to new
products, account management, and customer support.

 

8. TERM AND TERMINATION

a) Term. This Agreement shall continue in force for an initial term of one
(1) year from the Effective Date unless terminated earlier under the provisions
of this Section 8. Upon the expiration of the initial or any renewal term,
unless either party has provided at least sixty (60) days prior written notice
to the other party of its intention not to renew this Agreement, this Agreement
shall renew for a successive one (1) year term. Notwithstanding the foregoing,
this Agreement shall expire automatically without notice at the end of three
(3) years from the Effective Date unless the parties mutually agree to renew it.

b) Termination for Convenience. This Agreement may be terminated by either party
for any reason or for no reason, whether or not extended beyond the initial
term, by giving the other party written notice sixty (60) days in advance of
such termination.

c) Termination for Cause. If Representative or any employee or contractor of
Representative: (i) is convicted of, or pleads nolo contendere to, any criminal
offense or commits any unlawful act of dishonesty resulting in personal
enrichment in respect of his or her relationship with LookSmart or any other
client of Representative, or any unlawful act of dishonesty otherwise
detrimental to LookSmart or any other client of Representative in any material
respect; (ii) fails to consistently perform his or her material obligations to
LookSmart in good faith and to the best of its ability after having been given
written notice and an opportunity to cure such failure; (iii) willfully
disregards or fails to follow instructions from LookSmart’s senior management or
board of directors to do any legal act related to LookSmart’s business that is
within the scope of this Agreement; (iv) willfully disregards or in any way
violates the provisions of LookSmart’s Code of Conduct attached as Exhibit B, or
other corporate policies (or portions thereof) of LookSmart of which
Representative is made aware; (v) exhibits habitual drunkenness or engages in
substance abuse which in any way materially affects its ability to perform its
obligations to the Company; or (vi) commits any material violation of any
applicable state, provincial or national law relating to its business (any of
the foregoing being “Cause”), then LookSmart may terminate this Agreement
immediately upon notice to Representative.

 

–5–



--------------------------------------------------------------------------------

e) Residual Commissions. Upon any termination of this Agreement for Cause, no
further commissions shall be earned by Representative nor paid by LookSmart.
Upon any termination of this Agreement by either party other than for Cause, or
any expiration of this Agreement, Representative will continue to earn
commissions hereunder for three (3) months after such termination.

f) Transition. Upon the expiration or termination of this Agreement for any
reason, Representative shall diligently cooperate with LookSmart to effect a
smooth and orderly transition in the sale of the Network to customers in the
Territory as well as the servicing of those customers. From the time that a
notice of termination is received by either party until the effective
termination date, Representative shall refer all Network inquiries to LookSmart,
shall support the existing customers (but shall not receive new orders from
them), and shall cooperate fully with LookSmart and any newly appointed
representative for the Territory. Notwithstanding the foregoing, Representative
acknowledges and agrees that upon any termination of this Agreement by LookSmart
other than for Cause, or any expiration of this Agreement, Representative shall,
upon request by LookSmart, continue to service existing Network customers in the
Territory for a period of three (3) months after such termination or expiration.

g) Survival of Certain Terms. The provisions of Sections 2(c), 3 (but solely
with respect to any commissions that may be earned under Section 8(e) and solely
for three (3) months after such a termination), 4(c), 6(a) (but solely with
respect to any customer services that Representative continues to perform in
accordance with Section 8(f) for a period of three (3) months after such a
termination), 8(f), 8(g), 9, 10, 11(c) and 12 shall survive the expiration or
termination of this Agreement for any reason. All other rights and obligations
of the parties shall cease upon any expiration or termination of this Agreement.

 

9. LIMITATION ON LIABILITY

NEITHER PARTY’S LIABILITY TO THE OTHER PARTY ARISING OUT OF THIS AGREEMENT SHALL
EXCEED THE COMMISSIONS PAID TO REPRESENTATIVE HEREUNDER. IN NO EVENT SHALL
EITHER PARTY BE LIABLE TO THE OTHER PARTY OR ANY OTHER ENTITY FOR LOST PROFITS,
COSTS OF PROCUREMENT OF SUBSTITUTE GOODS OR SERVICES OR FOR ANY SPECIAL,
CONSEQUENTIAL, INCIDENTAL, PUNITIVE, OR INDIRECT DAMAGES, HOWEVER CAUSED AND ON
ANY THEORY OF LIABILITY, ARISING OUT OF THIS AGREEMENT.

 

10. CONFIDENTIALITY

a) LookSmart Information. Representative acknowledges that by reason of its
relationship to LookSmart hereunder it will have access to certain information
and materials concerning LookSmart’s business, plans, customers, technology, and
Network that are confidential and of substantial value to LookSmart, which value
would be impaired if such information were disclosed to third parties.
Representative agrees that it shall not use in any way for its own account or
the account of any third party, nor disclose to any third party, any such
confidential information revealed to it by LookSmart. Representative shall take
every reasonable precaution to protect the confidentiality

 

–6–



--------------------------------------------------------------------------------

of such information. Upon request by Representative, LookSmart shall advise
whether or not it considers any particular information or materials to be
confidential. Representative shall not publish any technical description of the
Network beyond the description published by LookSmart. In the event of any
expiration or termination of this Agreement, Representative shall not use or
disclose any confidential information of LookSmart, shall promptly return all
items in its possession embodying such information to LookSmart, and
Representative shall not manufacture or have manufactured any devices,
components or assemblies utilizing LookSmart’s patents, inventions, copyrights,
know-how or trade secrets.

b) Third Party Information. LookSmart has received and in the future may receive
from third parties their confidential or proprietary information subject to a
duty on LookSmart’s part to maintain the confidentiality of such information and
to use it only for certain limited purposes. Representative shall hold all such
confidential or proprietary information in the strictest confidence and not
disclose it to any person, firm or corporation, nor use it except as necessary
in carrying out its obligations to LookSmart hereunder.

c) Former Employers of Representative’s Employees. Representative represents and
warrants to LookSmart that it and its employees will not and have not use(d) or
disclose(d) for the benefit of LookSmart any proprietary information, trade
secrets or unpublished documents of any former employer of any employee of
Representative, or any other person or entity.

 

11. TRADEMARKS AND TRADE NAMES

a) Use. During the term of this Agreement, Representative shall have the right
to indicate to the public that it is an authorized independent representative of
LookSmart’s Network and to advertise such Network in the Territory under the
trademarks, marks, and trade names that LookSmart may adopt from time to time
(“LookSmart’s Trademarks”). Representative shall not use any of LookSmart’s
Trademarks in its name, in connection with its name or in any instance without
reference to the Network.

b) Approval of Representations. All representations of LookSmart’s Trademarks
that Representative intends to use shall first be submitted to LookSmart for
approval (which shall not be unreasonably withheld) of design, color, and other
details or shall be exact copies of those used by LookSmart.

c) Nothing herein shall grant Representative any right, title or interest in
LookSmart’s Trademarks. At no time during or after the term of this Agreement
shall Representative challenge or assist others to challenge LookSmart’s
Trademarks or the registration thereof or attempt to register any trademarks,
marks or trade names confusingly similar to those of LookSmart.

 

–7–



--------------------------------------------------------------------------------

12. GENERAL PROVISIONS

a) Governing Law and Jurisdiction. This Agreement shall be governed by and
construed under the laws of the State of New York. Subject to the provisions of
Section 12(d), the federal and state courts within the State of New York shall
have exclusive jurisdiction to adjudicate any dispute arising out of this
Agreement. Representative hereby expressly consents to (i) the personal
jurisdiction of the federal and state courts within the State of New York and
(ii) service of process being effected upon it by registered mail sent to the
address(es) set forth at the beginning of this Agreement.

b) Entire Agreement. This Agreement sets forth the entire agreement and
understanding of the parties relating to the subject matter herein and merges
all prior discussions between them. No modification of or amendment to this
Agreement, nor any waiver of any rights under this Agreement, shall be effective
unless set forth in a writing signed by the party to be charged.

c) Notices. Any notice required or permitted by this Agreement shall be deemed
given if sent by registered mail, postage prepaid and addressed to the
applicable party at its address set forth at the beginning of this Agreement or
to such other address for which a party gives notice hereunder. Delivery shall
be deemed effective upon delivery or, where delivery cannot be effected due to
the actions of the addressee, upon tender.

d) Arbitration. Any controversy or claim arising out of or relating to this
Agreement, or the existence, validity, breach or termination of this Agreement,
whether during or after its term, will be finally settled by arbitration by one
arbitrator in accordance with the Commercial Arbitration Rules of the American
Arbitration Association (“AAA”), as modified or supplemented below:

(i) To initiate arbitration, a party will file the appropriate notice at the
Regional Office of the AAA in New York, New York. The arbitration proceeding
will take place in New York City, New York, U.S.A. The arbitrator will be
selected in accordance with AAA standards. The parties expressly agree that the
arbitrator will be empowered to, at a party’s request, (i) issue an interim
order requiring one or more other parties to cease using and return the
requesting party’s Confidential Information and/or (ii) grant injunctive relief.

(ii) The arbitral award will be the exclusive remedy of the parties for all
claims, counterclaims, issues or accounting presented or pled to the
arbitrators. Judgment on the arbitral award may be entered in any court that has
jurisdiction thereof. Any additional costs, fees or expenses incurred in
enforcing the arbitral award will be charged against the party that resists its
enforcement.

(iii) Nothing in this Section 12(d) will prevent a party from seeking injunctive
relief against another party from any judicial or administrative authority
pending the resolution of a dispute by arbitration.

e) Force Majeure. Nonperformance of either party shall be excused to the extent
that performance is rendered impossible by strike, fire, flood, governmental
acts, orders or restrictions, or any other reason where failure to perform is
beyond the control of and not caused by the negligence or knowing act of the
non-performing party.

 

–8–



--------------------------------------------------------------------------------

f) Non-Assignability and Binding Effect. A mutually agreed consideration for
LookSmart’s entering into this Agreement is the reputation, business standing,
and goodwill already honored and enjoyed by Representative under its present
ownership, and, accordingly, Representative agrees that its rights and
obligations under this Agreement may not be transferred or assigned directly or
indirectly. Subject to the foregoing, this Agreement shall be binding upon and
inure to the benefit of the parties hereto, their successors, assigns, heirs and
legal representatives.

g) Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original.

h) Registrations, Licenses and Permits. Representative shall be responsible, at
its expense, for obtaining any registrations, licenses and permits required to
comply with the laws and regulations of each country in the Territory for sale
and distribution of the Network.

i) Laws and Regulations. Representative shall comply fully with any and all
applicable laws and regulations of the Territory as they relate to the Network.
In addition, Representative shall monitor the appropriate information sources
closely for changes in such laws and regulations, and other requirements in the
Territory relating to the distribution of Network in the Territory, and notify
LookSmart promptly in writing of any and all such changes.

j) Export Control Regulations. Any and all obligations of LookSmart to provide
the Network within the Territory shall be subject in all respects to such laws
and regulations as may govern the provision of the Network within the Territory.

k) Governmental Consent. Representative represents and warrants that, as of the
Effective Date of this Agreement, no consent, approval or authorization of, or
designation, declaration or filing with, any governmental authority in the
Territory, which has not been made or obtained by Representative prior to the
Effective Date, is required in connection with the valid execution, performance
and delivery of this Agreement. Representative shall be responsible for timely
filings of this Agreement with any required government agencies or commissions
in the Territory. In the event any such agency or governmental entity objects to
or disapproves of this Agreement or any provision hereof, LookSmart shall have
the right to immediately terminate this Agreement.

l) Foreign Corrupt Practices Act. In conformity with the United States Foreign
Corrupt Practices Act and with LookSmart’s established corporate policies
regarding foreign business practices, Representative and its employees and
Representatives shall not directly or indirectly make an offer, payment, promise
to pay, or authorize payment, or offer a gift, promise to give, or authorize the
giving of anything of value for the purpose of influencing an act or decision of
an official of any government within the Territory or the United States
Government (including a decision not to act) or inducing such a person to use
his influence to affect any such governmental act or decision in order to assist
LookSmart in obtaining, retaining or directing any such business.

 

–9–



--------------------------------------------------------------------------------

m) Intellectual Property Rights Registrations. Representative expressly agrees
that any registrations or filings required to obtain patent, copyright,
trademark or other intellectual property rights protection for the Network in
the Territory shall be made in LookSmart’s name only, and not Representative’s
name. LookSmart shall be responsible for all fees or expenses incurred in
connection with such intellectual property rights registrations or filings.

 

–10–



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties by their duly authorized representatives have
executed this Agreement as of the day and year first written above.

 

LookSmart, Ltd.     JW Digital By:   /s/ Edward F. West     By:   /s/ Daren
Manger Name:   Edward F. West     Name:   Daren Manger Its:   CEO     Its:    

 

–11–



--------------------------------------------------------------------------------

Exhibit A

COMMISSION SCHEDULE

 

Customer

  

Commission

All accounts    [***] /    /    /    /    /    /    /    /    /    /    /    /
   /   

Dated:                     

 

/s/ Edward F. West     /s/ Daren Manger LookSmart     Representative

*** Confidential Treatment Requested

 

–12–



--------------------------------------------------------------------------------

Exhibit B

CODE OF CONDUCT PROVISIONS

This Code of Business Conduct and Ethics (the “Code”) helps ensure compliance
with legal requirements and our standards of business conduct. All employees,
directors and contractors of LookSmart, Ltd. (the “Company”) are expected to
read and understand this Code, uphold these standards in day-to-day activities,
comply with all applicable policies and procedures, and ensure that all agents
and contractors are aware of, understand and adhere to these standards.

Nothing in this Code, in any company policies and procedures, or in other
related communications (verbal or written) creates or implies an employment
contract or term of employment. We are committed to continuously reviewing and
updating our policies and procedures. Therefore, this Code is subject to
modification. This Code supersedes all other such codes, policies, procedures,
instructions, practices, rules or written or verbal representations to the
extent they are inconsistent.

Please sign the acknowledgment form at the end of this Code and return the form
to the Human Resources Department indicating that you have received, read,
understand and agree to comply with the Code. The signed acknowledgment form
will be located in your personnel file.

General Standards of Conduct. The Company expects all employees, agents and
contractors to exercise good judgment to ensure the safety and welfare of
employees, agents and contractors and to maintain a cooperative, efficient,
positive, harmonious and productive work environment and business organization.
These standards apply while working on our premises, at offsite locations where
our business is being conducted, at Company-sponsored business and social
events, or at any other place where you are a representative of the Company.
Employees, agents or contractors who engage in misconduct or whose performance
is unsatisfactory may be subject to corrective action, up to and including
termination of employment or business relationship. You should review our
employee handbook for more detailed information.

Applicable Laws. All Company employees, agents and contractors must comply with
all applicable laws, regulations, rules and regulatory orders. Company employees
located outside of the United States must comply with laws, regulations, rules
and regulatory orders of the United States, including the Foreign Corrupt
Practices Act and the U.S. Export Control Act, in addition to applicable local
laws. Each employee, agent and contractor must acquire appropriate knowledge of
the requirements relating to his or her duties sufficient to enable him or her
to recognize potential dangers and to know when to seek advice from the Legal
Department on specific Company policies and procedures. Violations of laws,
regulations, rules and orders may subject the employee, agent or contractor to
individual criminal or civil liability, as well as to discipline by the Company.
Such individual violations may also subject the Company to civil or criminal
liability or loss of business.

Company Spokespeople. Specific policies have been established regarding who may
communicate information to the press and the financial analyst community. All
inquiries or calls from the press and financial analysts should be referred to
the Company’s CEO, or CFO. The Company has designated its CEO, or CFO as
official Company spokespeople for financial matters.

 

–13–



--------------------------------------------------------------------------------

These designees are the only people who may communicate with the press regarding
the Company. NO EMPLOYEE OR CONTRACTOR OTHER THAN THE COMPANY’S CEO OR CFO MAY
COMMUNICATE WITH THE PRESS REGARDING LOOKSMART.

Obligations Under Securities Laws-“Insider” Trading. Obligations under the U.S.
securities laws apply to everyone. In the normal course of business, officers,
employees, agents, contractors and consultants of the Company may come into
possession of significant, sensitive information. This information is the
property of the Company — you have been entrusted with it. You may not profit
from it by buying or selling securities yourself, or passing on the information
to others to enable them to profit or for them to profit on your behalf.

Maintaining and Managing Records. The purpose of this policy is to set forth and
convey the Company’s business and legal requirements in managing records,
including all recorded information regardless of medium or characteristics.
Records include paper documents, CDs, computer hard disks, email, floppy disks,
microfiche, microfilm or all other media. The Company is required by local,
state, federal, foreign and other applicable laws, rules and regulations to
retain certain records and to follow specific guidelines in managing its
records. Civil and criminal penalties for failure to comply with such guidelines
can be severe for employees, agents, contractors and the Company, and failure to
comply with such guidelines may subject the employee, agent or contractor to
disciplinary action, up to and including termination of employment or business
relationship at the Company’s sole discretion.

Accounting Practices. The Company’s responsibilities to its stockholders and the
investing public require that all transactions be fully and accurately recorded
in the Company’s books and records in compliance with all applicable laws. False
or misleading entries, unrecorded funds or assets, or payments without
appropriate supporting documentation and approval are strictly prohibited and
violate Company policy and the law. Additionally, all documentation supporting a
transaction should fully and accurately describe the nature of the transaction
and be processed in a timely fashion.

Political Contributions. The Company reserves the right to communicate its
position on important issues to elected representatives and other government
officials. It is the Company’s policy to comply fully with all local, state,
federal, foreign and other applicable laws, rules and regulations regarding
political contributions. The Company’s funds or assets must not be used for, or
be contributed to, political campaigns or political practices under any
circumstances without the prior written approval of the Company’s General
Counsel and, if required, the Board of Directors.

Prohibition of Inducements. Under no circumstances may employees, agents or
contractors offer to pay, make payment, promise to pay, or issue authorization
to pay any money, gift, or anything of value to customers, vendors, consultants,
etc. that is perceived as intended, directly or indirectly, to improperly
influence any business decision, any act or failure to act, any commitment of
fraud, or opportunity for the commission of any fraud. Inexpensive gifts,
infrequent business meals, celebratory events and entertainment, provided that
they are not excessive or create an appearance of impropriety, do not violate
this policy. Questions regarding whether a particular payment or gift violates
this policy should be directed to the Human Resources Department or the Legal
Department.

 

–14–



--------------------------------------------------------------------------------

Foreign Corrupt Practices Act. The Company requires full compliance with the
Foreign Corrupt Practices Act (FCPA) by all of its employees, agents, and
contractors. The anti-bribery and corrupt payment provisions of the FCPA make
illegal any corrupt offer, payment, promise to pay, or authorization to pay any
money, gift, or anything of value to any foreign official, or any foreign
political party, candidate or official, for the purpose of: influencing any act
or failure to act, in the official capacity of that foreign official or party;
or inducing the foreign official or party to use influence to affect a decision
of a foreign government or agency, in order to obtain or retain business for
anyone, or direct business to anyone.

All Company employees, agents and contractors whether located in the United
States or abroad, are responsible for FCPA compliance and the procedures to
ensure FCPA compliance. All managers and supervisory personnel are expected to
monitor continued compliance with the FCPA to ensure compliance with the highest
moral, ethical and professional standards of the Company. FCPA compliance
includes the Company’s policy on Maintaining and Managing Records in
Section III.H of this Code.

Laws in most countries outside of the United States also prohibit or restrict
government officials or employees of government agencies from receiving
payments, entertainment, or gifts for the purpose of winning or keeping
business. No contract or agreement may be made with any business in which a
government official or employee of a government agency holds a significant
interest, without the prior approval of the Company’s General Counsel.

Customer Relationships. If your job puts you in contact with any Company
customers or potential customers, act in a manner that creates value for our
customers and helps to build a relationship based upon trust. In all dealings
with customers or potential customers, it is required that employees and
contractors respect the intellectual property rights of third parties. In
particular, no employee or contractor shall knowingly sell a trademark as a
keyword or other search element to a customer who does not own such trademark.
The Company has provided products and services for many years and has built up
significant goodwill over that time. This goodwill is one of our most important
assets, and the Company employees, agents and contractors must act to preserve
and enhance our reputation.

Payments or Gifts from Others. Under no circumstances may employees, agents or
contractors accept any offer, payment, promise to pay, or authorization to pay
any money, gift, or anything of value from customers, vendors, consultants, etc.
that is perceived as intended, directly or indirectly, to influence any business
decision, any act or failure to act, any commission of fraud, or opportunity for
the commission of any fraud. Inexpensive gifts, infrequent business meals,
celebratory events and entertainment, provided that they are not excessive or
create an appearance of impropriety, do not violate this policy. Questions
regarding whether a particular payment or gift violates this policy are to be
directed to the Human Resources Department or the Legal Department.

Gifts given to suppliers or customers or prospective customers or suppliers or
received from suppliers or customers should always be appropriate to the
circumstances and should never be of a kind that could create an appearance of
impropriety.

 

–15–



--------------------------------------------------------------------------------

Handling the Confidential Information of Others. The Company has many kinds of
business relationships with many companies and individuals. Sometimes, they will
volunteer confidential information about their products or business plans to
induce the Company to enter into a business relationship. At other times, we may
request that a third party provide confidential information to permit the
Company to evaluate a potential business relationship with that party. Whatever
the situation, we must take special care to handle the confidential information
of others responsibly. We handle such confidential information in accordance
with our agreements with such third parties. See also the Company’s policy on
Maintaining and Managing Records in Section III.H of this Code. For more
details, please refer to your Employment, Confidential Information and
Arbitration Agreement.

Appropriate Nondisclosure Agreements. Confidential information may take many
forms. An oral presentation about a company’s product development plans may
contain protected trade secrets. A customer list or employee list may be a
protected trade secret. You should never accept information offered by a third
party that is represented as confidential, or which appears from the context or
circumstances to be confidential, unless an appropriate nondisclosure agreement
has been signed with the party offering the information. THE LEGAL DEPARTMENT
CAN PROVIDE NONDISCLOSURE AGREEMENTS TO FIT ANY PARTICULAR SITUATION, AND WILL
COORDINATE APPROPRIATE EXECUTION OF SUCH AGREEMENTS ON BEHALF OF THE COMPANY.
Even after a nondisclosure agreement is in place, you should accept only the
information necessary to accomplish the purpose of receiving it, such as a
decision on whether to proceed to negotiate a deal. If more detailed or
extensive confidential information is offered and it is not necessary, for your
immediate purposes, it should be refused.

Need-to-Know. Once a third party’s confidential information has been disclosed
to the Company, we have an obligation to abide by the terms of the relevant
nondisclosure agreement and limit its use to the specific purpose for which it
was disclosed and to disseminate it only to other Company employees with a need
to know the information. Every employee, agent and contractor involved in a
potential business relationship with a third party must understand and strictly
observe the restrictions on the use and handling of confidential information.
When in doubt, consult the Legal Department.

Notes and Reports. When reviewing the confidential information of a third party
under a nondisclosure agreement, it is natural to take notes or prepare reports
summarizing the results of the review and, based partly on those notes or
reports, to draw conclusions about the suitability of a business relationship.
Notes or reports, however, can include confidential information disclosed by the
other party and so should be retained only long enough to complete the
evaluation of the potential business relationship. In addition, such notes or
reports should be treated just as any other disclosure of confidential
information is treated: marked as confidential and distributed only to those the
Company employees with a need to know.

 

–16–



--------------------------------------------------------------------------------

Competitive Information. You should never attempt to obtain a competitor’s
confidential information by improper means, and you should especially never
contact a competitor regarding their confidential information. While the Company
may, and does, employ former employees of competitors, we recognize and respect
the obligations of those employees not to use or disclose the confidential
information of their former employers.

Government Relations. It is the Company’s policy to comply fully with all
applicable laws and regulations governing contact and dealings with government
employees and public officials, and to adhere to high ethical, moral and legal
standards of business conduct. This policy includes strict compliance with all
local, state, federal, foreign and other applicable laws, rules and regulations.
If you have any questions concerning government relations, you should contact
the Company’s Legal Department.

Lobbying. Employees, agents or contractors whose work requires lobbying
communication with any member or employee of a legislative body or with any
government official or employee in the formulation of legislation must have
prior written approval of such activity from the Company’s General Counsel.
Activity covered by this policy includes meetings with legislators or members of
their staffs or with senior executive branch officials. Preparation, research,
and other background activities that are done in support of lobbying
communication are also covered by this policy even if the communication
ultimately is not made.

Government Contracts. It is the Company’s policy to comply fully with all
applicable laws and regulations that apply to government contracting. It is also
necessary to strictly adhere to all terms and conditions of any contract with
local, state, federal, foreign or other applicable governments.

Free and Fair Competition. Most countries have well-developed bodies of law
designed to encourage and protect free and fair competition. The Company is
committed to obeying both the letter and spirit of these laws. These laws often
regulate the Company’s relationships with its distributors, resellers, dealers,
and customers. Competition laws generally address the following areas: pricing
practices (including price discrimination), discounting, terms of sale, credit
terms, promotional allowances, secret rebates, exclusive dealerships or
distributorships, product bundling, restrictions on carrying competing products,
termination and many other practices.

Competition laws also govern relationships between the Company and its
competitors. Employees, agents or contractors of the Company may not knowingly
make false or misleading statements regarding its competitors or the products of
its competitors, customers or suppliers. No employee, agent or contractor shall
at any time or under any circumstances enter into an agreement or understanding,
written or oral, express or implied, with any competitor concerning prices,
discounts, other terms or conditions of sale, profits or profit margins, costs,
allocation of product or geographic markets, allocation of customers,
limitations on production, boycotts of customers or suppliers, or bids or the
intent to bid or even discuss or exchange information on these subjects.
Although the spirit of these laws, known as “antitrust,” “competition,” or
“consumer protection” or unfair competition laws, is straightforward, their
application to particular situations can be quite complex. To ensure that the
Company complies fully with these laws, each of us should have a basic knowledge
of them and involve the Legal Department when questionable situations arise.

 

–17–



--------------------------------------------------------------------------------

Industrial Espionage. It is the Company’s policy to lawfully compete in the
marketplace. This commitment to fairness includes respecting the rights of our
competitors and abiding by all applicable laws in the course of competing. The
purpose of this policy is to maintain the Company’s reputation as a lawful
competitor and to help ensure the integrity of the competitive marketplace. The
Company expects its competitors to respect our rights to compete lawfully in the
marketplace, and we must respect their rights equally. Company employees, agents
and contractors may not steal or unlawfully use the information, material,
products, intellectual property, or proprietary or confidential information of
anyone including suppliers, customers, business partners or competitors.

Waivers. Any waiver of any provision of this Code with respect any agent or
contractor must be approved in writing by the Company’s General Counsel.

The matters covered in this Code are of the utmost importance to the Company,
its stockholders and its business partners, and are essential to the Company’s
ability to conduct its business in accordance with its stated values. We expect
all of our employees, agents, contractors and consultants to adhere to these
rules.

You may make a confidential, anonymous report directly to the Audit Committee by
submitting the report to the following address:

Chairperson, Audit Committee

LookSmart, Ltd.

625 Second Street

San Francisco, CA 94107

or by calling the toll-free number 866-377-7743. If calling from outside the
U.S., you must use the AT&T Direct Access Number (“Direct Access”) for the
country from which you are calling first before entering the toll-free number.
You may find the Direct Access number for international callers on the AT&T
website (www.att.com). The toll-free number is monitored by an outside,
independent service provider 24 hours a day, 7 days a week.

 

–18–